Judgment, Supreme Court, New York County, entered April 12, 1973, inter aim, dismissing plaintiffs’ complaint, unanimously reversed, on the law, and a new trial granted, with $60 costs and disbursements to abide the event. Plaintiffs, passengers in a motor vehicle, were injured when the car in which they were riding collided with a concrete traffic island located in a plaza area on the Manhattan side of the Manhattan Bridge. The island separates east and west bound traffic and contains an illuminated light pole protected by a concrete pillar. Plaintiffs contend the obstruction, as maintained by the city, is a hazard. After three days of trial to a jury, and during the testimony of plaintiffs’ expert witness, the Trial Justice directed plaintiffs’ counsel to make an offer of proof; following which defendant’s motion to dismiss was granted, *763On the truncated record before us, the cause of the accident is unclear. Conceivably plaintiffs could prevail under their theory of liability. Accordingly, “Orderly procedure required that plaintiff[s] be permitted to complete [their] case. While it may have seemed that plaintiff [s] ultimate success in the action was improbable, the dismissal of the complaint before plaintiff[s] had concluded [their] case was unduly precipitate.” (Budner v. Ginmta, 16 A D 2d 780, 781.) Concur — Nunez, J. P., Murphy, Tilzer, Capozzoli and Lane, JJ.